Title: From Thomas Jefferson to Lewis Littlepage, 12 August 1787
From: Jefferson, Thomas
To: Littlepage, Lewis



Sir
Paris Aug. 12. 1787.

I had the honour to inform you in a former letter that until we should know whether your uncle should have replaced to the Governor of Virginia the money you had desired him to replace, we would decline availing ourselves here of the bill of exchange you have been pleased to forward to the M. de la Fayette on Messrs. Tourton & Ravel. Having lately received a letter from the Governor informing me that your uncle refused to replace it in Virginia, I presented the bill on Messrs. Tourton & Ravel, who duly honoured it, paying the sum of five thousand three hundred livres tournois into the hands of Mr. Grand for the state of Virginia, of which I have now the pleasure to inform you.
You have heard doubtless of disturbances in Massachusets which had taken place the last year. These are all happily terminated. A federal convention is now sitting at Philadelphia, of which Genl. Washington is President. It’s object is to amend the confederation by strengthening more the hands of Congress. Much good is hoped from it. It is composed of the greatest characters in America, every state having appointed to it except Rhode-island. They will go on without her. Congress are beginning the sale of our Western lands, which I hope will pay our debts. I have the honour to be with much esteem and respect Sir, your most obedient & most humble servant,

Th: Jefferson

